  Case 18-01297          Doc 513     Filed 05/06/19 Entered 05/06/19 11:24:49      Desc Main
                                      Document     Page 1 of 6


                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA

In re:                                                   Chapter 11

VEROBLUE FARMS USA, INC., ET AL.,                        Case No. 18-01297

                                   Debtors.

                      NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1: Identify the appellant(s)

         1. Name(s) of appellant(s): FishDish, LLP

         2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the
            subject of this appeal:

         For appeals in an adversary                 For appeals in a bankruptcy case and
         Proceeding. N/A                             not in an adversary proceeding.


         Plaintiff                                   Debtor
         Defendant                                   x– Creditor/Preferred Equity Shareholder
         Other (describe)                            Trustee
                                                     Other (describe):
                                                     Party in interest.


Part 2: Identify the subject of this appeal

         1. Describe the judgement, order, or decree appealed from:

         Bench Orders Confirming Chapter 11 Plan (April 22, 2019 / Dkt No. 495) and the

following related Orders attached hereto as GROUP EXHIBIT A:

                                                            DATE
                          TITLE                                               DOCKET NO.
                                                         ENTERED
  Order Approving Amended Disclosure Statement         March 20, 2019        DOCKET NO. 389

  Order Denying Protective Motion of the Ad Hoc April 3, 2019                DOCKET NO. 421
  Committee for Entry of Order Confirming Standing
  To File and Prosecute Adversary Complaint Against
  Broadmoor Financial, L.P., Amstar Group, LLC,
  Adler Aqua, Ltd., Otto Happel, Jens Haarkoetter,



4798654/1/18984.000
  Case 18-01297       Doc 513      Filed 05/06/19 Entered 05/06/19 11:24:49           Desc Main
                                    Document     Page 2 of 6


                                                               DATE
                         TITLE                                                   DOCKET NO.
                                                             ENTERED
  Eva Happel Ebstein, Norman McCowan and Bjorn
  Thelander
  Order Denying Motion of Preferred Equity April 16, 2019                      DOCKET NO. 473
  Shareholder FishDish, LLC for Leave to Initiate
  Limited Discovery and for Extension of Plan
  Objection Deadline and the Plan Confirmation
  Hearing
  Proceeding Memo/Order - On the record made at the April 18, 2019             DOCKET NO. 483
  hearing held on April 17, 2018, FishDish, LLC's
  Objection to Broadmoor Finance, LC's Claims


Part 3: Identify the other parties to the appeal

         List the names of all parties to the judgment, order, or decree appealed from and the names

addresses, and telephone numbers of their attorneys.

  1. VEROBLUE FARMS USA, INC.            Joseph A. Peiffer
                                         AG & BUSINESS LEGAL STRATEGIES
                                         P.O. Box 11425
                                         Cedar Rapids, IA 52410-1425
                                         1350 Boyson Road, Suite A-1
                                         Hiawatha, IA 52233-2211
                                         Telephone: (319) 363-1641

                                         Dan Childers
                                         ELDERKIN & PIRNIE, PLC
                                         PO Box 1968
                                         316 Second St. SE, Suite 124
                                         Cedar Rapids, IA 52406-1968
                                         Telephone: (319) 362-2137

  2. ALDER AQUA, LTD.                    Eric W. Lam
                                         SIMMONS PERRINE MOYER BERGMAN PLC
                                         115 Third Street SE, Suite 1200
                                         Cedar Rapids, IA 5240I
                                         Tel: (319) 366-7641

                                         Abram V. Carls
                                         SIMMONS PERRINE MOYER BERGMAN PLC
                                         115 Third Street SE, Suite 1200
                                         Cedar Rapids, IA 52401
                                         Tel: (319) 366-7641


                                                  2
4798654/1/18984.000
 Case 18-01297        Doc 513   Filed 05/06/19 Entered 05/06/19 11:24:49    Desc Main
                                 Document     Page 3 of 6




                                     Michael Pankow
                                     BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                     410 Seventeenth Street, Suite 2200
                                     Denver, Colorado 80202
                                     Tel: (303) 223-1106

 3. BROADMOOR FINANCIAL L.P. Jeffrey P. Taylor
                             KLINGER, ROBINSON & FORD, L.L.P.
                             401 Old Marion Road NE
                             P.O. Box 10020
                             Cedar Rapids, IA 52410-0020
                             Tel: (312) 395-7400

                                     Kelsey N. Frobisher
                                     FOULSTON SIEFKIN LLP
                                     1551 N. Waterfront Pkway., Suite 100
                                     Wichita, KS 67206
                                     Tel: (316) 291-9518

                                     Shannon D. Wead
                                     FOULSTON SIEFKIN LLP
                                     1551 N. Waterfront Pkway., Suite 100
                                     Wichita, KS 67206
                                     Tel: (316) 291-9518

 4. FISHDISH, LLC                    Aaron L. Hammer
                                     HORWOOD MARCUS & BERK CHARTERED
                                     500 W. Madison Street, Suite 3700
                                     Chicago, IL 60661
                                     Tel: (312) 606-3200


                                     John W. Guzzardo
                                     HORWOOD MARCUS & BERK CHARTERED
                                     500 W. Madison Street, Suite 3700
                                     Chicago, IL 60661
                                     Tel: (312) 606-3200

                                     Stavros S. Giannoulias
                                     HORWOOD MARCUS & BERK CHARTERED
                                     500 W. Madison Street, Suite 3700
                                     Chicago, IL 60661
                                     Tel: (312) 606-3200

                                     John R. Walker


                                             3
4798654/1/18984.000
  Case 18-01297       Doc 513     Filed 05/06/19 Entered 05/06/19 11:24:49            Desc Main
                                   Document     Page 4 of 6


                                        BEECHER, FIELD, WALKER, MORRIS,
                                        HOFFMAN & JOHNSON, P.C.
                                        Court Square Building
                                        620 Lafayette St., Suite 300
                                        P.O. Box 178
                                        Waterloo, IA 50704
                                        Tel: (319) 234-1766




Part 4: Optional election to have appeal heard by District Court (applicable only to certain
 districts)

        If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy
Appellate Panel will hear this appeal unless, pursuant to 28 U.S.C. § 258(c)(1), a party elects to
have the appeal heard by the United States District Court. If an appellant filing this notice wishes
to have the appeal heard by the United States District Court, check below. Do not check the box
if the appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

Appellant elects to have this matter heard by the Bankruptcy Appellate Panel.

Part 5: Sign below
Dated: May 6, 2019                            Respectfully submitted,

                                              FISHDISH, LLP

                                              By:       /s/ Aaron L. Hammer
                                                        One of Its Attorneys

                                              John R. Walker
                                              Beecher, Field, Walker, Morris, Hoffman
                                              & Johnson, P.C.
                                              Court Square Building
                                              620 Lafayette St., Suite 300
                                              P.O. Box 178
                                              Waterloo, IA 50704
                                              Phone: (319) 234-1766
                                              jwalker@beecherlaw.com

                                              - and -

                                              Aaron L. Hammer


                                                 4
4798654/1/18984.000
 Case 18-01297        Doc 513   Filed 05/06/19 Entered 05/06/19 11:24:49   Desc Main
                                 Document     Page 5 of 6


                                         John W. Guzzardo
                                         Stavros S. Giannoulias
                                         Horwood Marcus & Berk Chartered
                                         500 W. Madison, Suite 3700
                                         Chicago, IL 60661
                                         Phone: (312) 606-3200
                                         ahammer@hmblaw.com
                                         jguzzardo@hmblaw.com
                                         sgiannoulias@hmblaw.com




                                            5
4798654/1/18984.000
 Case 18-01297        Doc 513     Filed 05/06/19 Entered 05/06/19 11:24:49          Desc Main
                                   Document     Page 6 of 6


                                 CERTIFICATE OF SERVICE

         The undersigned counsel of record hereby certifies that he caused a copy of the foregoing

NOTICE OF APPEAL AND STATEMENT OF ELECTION to be filed with the U.S.

Bankruptcy Court for the Northern District of Iowa the 6th day of May, 2019. Notice and a copy

of this filing will be served upon all counsel of record by operation of the Court’s CM/ECF

electronic filing system.

                                             By: /s/ Aaron L. Hammer




                                                 6
4798654/1/18984.000
